Exhibit 10(h)27 Amendment To Service Agreement The parties hereto do hereby stipulate and agree to that the SERVICE AGREEMENT entered into by and between them under date of January 1, 2008, be and the same hereby is further amended by substituting for the Supplement to Exhibit II to the SERVICE AGREEMENT, the attached revised Supplement to Exhibit II.This Amendment is made and entered into as of June 1, ENTERGY SERVICES, INC. By /s/ Theodore H. Bunting, Jr. Senior Vice President and Chief Accounting Officer ENTERGY TEXAS, INC. By Joseph F.
